Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an input data acquisition unit that acquires input data”, “a label acquisition unit that acquires label data”, “a learning unit that executes supervised learning”, in Claims 1 and 11; “an input unit that inputs machining conditions”, “a prediction unit that inputs the machining conditions”, in Claim 3; “a determination unit that determines”, in Claim 4; “a determination unit that calculates an evaluation value”, in Claims 6 and 7.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (arithmetic processing unit, central processing unit; page 14, specification as filed; and server, Figs. 8-9).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 2-3, 9, 11 are objected to because of the following informalities: 
In Claim 2, line 2, “the number of works” was probably meant to be a number of works. The same objection is made for Claim 9.
In Claim 3, line 4, “a cutting fluid” was probably meant to be the cutting fluid; and in lines 7-8, “state information of the cutting fluid after machining” was probably meant to be the state information of the cutting fluid after machining.
Claim 11 subsequently depends from Claim 1, therefore all limitations (sub-limitations) recited in Claim 1 (and claims that it depend from) that are recited in Claim 11 should be preceded by the word the. For instance, “a machine learning device” should be the machine learning device; an input data acquisition unit should be the input data acquisition unit; and so on throughout the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5, 8-9, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5, lines 3 and 4 recites the limitations “an appropriate value” and “appropriate values” respectively. These are relative terms which renders the claim indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally (see line 3), it is unclear in the claim how a “determination unit” (that determines certain things) can actually change “machining conditions” (that are actual physical existing conditions). Dependent Claim 9 is also subsequently rejected.
In Claim 8, it is unclear in the claim how a “determination unit” (that determines certain things) can actually change “machining conditions” (that are actual physical existing conditions).
Claim 12, recites a “controller”. It is unclear in the claim what is the controller function.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Looking at the limitations of independent Claim 1 (the same arguments applies to dependent Claim 11) we see limitations directed towards the collection of data pertaining to machining conditions and the state of a cutting fluid for a machine tool, before and after machining, which is used in generating a learned model. These limitations, under their broadest reasonable interpretation, are directed towards the “Mathematical Concepts” grouping of abstract ideas. That is the generation of a machine learning model (the learned model) is based on mathematical relationships and calculations using pertinent acquired data. Dependent Claim 2 is directed towards more data acquisition (pH value, odor level, concentration of the cutting fluid) and does not negate the abstract idea. Dependent Claim 3 is directed towards more data acquisition and determining/predicting the state of the cutting fluid, which also under their broadest reasonable interpretation, are directed towards the “Mental Processes” grouping of abstract ideas. That is one can perform an observation or evaluation of the cutting fluid to form a judgement or opinion of its state. This “Mental Processes” label also applies to Claim 4 in determining a time to perform maintenance, since one can perform an observation or evaluation of the cutting fluid to form a judgement or opinion as to when to perform maintenance. Claims 5, 8-9 are directed towards changing values to appropriate values, changing machining conditions and adjusting the number of works respectively, that are considered as extra-solution activity to the judicial exception - see MPEP 2106.05(g). The recitation of a server or controller in Claims 10 and 12 are considered mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f), and does not negate the abstract idea.
This judicial exception is not integrated into a practical application. Any additional elements recited in the claims, such as the server, is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract
idea. The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea
into a practical application, the additional element to perform the limitations of the claims amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are therefore not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Endou, US 2017/0139432 A1 (JP version in applicants’ IDS), in view of Aizawa, US 2018/0307203 A1 (JP version in applicants’ IDS). 

Regarding Claim 1, Endou teaches:
an input data acquisition unit that acquires input data including arbitrary machining conditions for an arbitrary work in machining by an arbitrary machine tool and state information indicating a state of a cutting fluid before machining is performed under the machining conditions (paragraphs 11-12, 25, 32: determining machining conditions and past/historical state of coolant/cutting fluid before machining); 
a label acquisition unit that acquires label data indicating state information of the cutting fluid after the machining is performed under the machining conditions included in the input data (paragraphs 31, 43-45: state of coolant after machining. Examiner’s note: Aizawa also teaches the use of state information and a label data acquisition unit, see for example Fig. 4).
Endou may not have explicitly taught:
A machine learning device comprising:
and a learning unit that executes supervised learning using the input data acquired by the input data acquisition unit and the label data acquired by the label acquisition unit, and generates a learned model.
However, Aizawa teaches (Fig. 2; paragraphs 8, 10, 41, 45-46, 49, 59: supervised learning based on input data/state data and label data to generate the machine learning model).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Aizawa with that of Endou for having a machine learning device comprising a learning unit that executes supervised learning using the input data acquired by the input data acquisition unit and the label data acquired by the label acquisition unit, and generates a learned model.
The ordinary artisan would have been motivated to modify Endou in the manner set forth above for the purposes of implementing a machine learning model using state variable data and label data [Aizawa: Abstract; paragraph 8].

Regarding Claim 2, Endou further teaches:
The machine learning device according to claim 1, wherein the machining conditions include at least the number of works to be machined, and the state information includes at least a concentration, a pH value, and an odor level of the cutting fluid (paragraphs 12, 14, 30, 38: performance of each work and measurement acquisition of pH, concentration and odor of coolant. Examiner’s note: Aizawa also teaches workpieces to be produced, see for example paragraphs 2, 29).

Regarding Claim 3, Endou further teaches:
an input unit that inputs machining conditions to be performed from now on with respect to a machining target work and present state information of a cutting fluid prior to machining by the machine tool; 
of the cutting fluid after machining is performed under the machining conditions to be performed from now on (paragraphs 25, 32, 36-37: machining conditions and state of coolant prior to machining)
And Aizawa further teaches:
A prediction device comprising: the learned model generated by the machine learning device according to claim 1;
a prediction unit that inputs the machining conditions to be performed from now on and the present state information input by the input unit to the learned model and predicts state information (paragraphs 8, 10, 41, 45-46, 49, 59, 62: predicting outputs using the trained machine learning model). 

Regarding Claim 4, Endou further teaches:
The prediction device according to claim 3, further comprising: a determination unit that determines a timing to perform maintenance of the cutting fluid on the basis of a comparison between any one of predicted values included in the state information of the cutting fluid predicted by the prediction unit and a threshold set in advance (paragraphs 6, 36-38: determination unit for determining maintenance timing based on measurement value of the coolant and comparison to a preset threshold).

Regarding Claim 5, Endou further teaches:
The prediction device according to claim 4, wherein when any one of the predicted values included in the state information of the cutting fluid is not an appropriate value, the determination unit changes the machining conditions so that all predicted values included in the state information of the cutting fluid have appropriate values (paragraphs 44-46: measurement value history acquisition unit controls the coolant measurement unit and acquires the measurement values indicating a state of the coolant from the coolant measurement unit).

Regarding Claim 6, Endou further teaches:
The prediction device according to claim 3, further comprising: a determination unit that calculates an evaluation value by weight-adding predicted values included in the state information of the cutting fluid predicted by the prediction unit and determines a timing to entirely replace the cutting fluid on the basis of a comparison between the calculated evaluation value and a threshold set in advance (paragraphs 6, 36-38: determination unit for determining maintenance timing in exchanging the coolant with new coolant based on measurement value of the coolant and comparison to a preset threshold). 

Regarding Claim 7, Endou further teaches:
The prediction device according to claim 3, further comprising: a determination unit that calculates an evaluation value by weight-adding predicted values included in the state information of the cutting fluid predicted by the prediction unit and determines a timing to perform maintenance of the cutting fluid or a timing to entirely replace the cutting fluid on the basis of a comparison between the calculated evaluation value and a threshold set in advance (paragraphs 6, 36-38: determination unit for determining maintenance timing in exchanging the coolant with new coolant based on measurement value of the coolant and comparison to a preset threshold). 

Regarding Claim 8, Endou further teaches:
The prediction device according to claim 6, wherein when the evaluation value is equal to or larger than the threshold, the determination unit changes the machining conditions so that the evaluation value is smaller than the threshold (paragraphs 35-36: determining when a value is above/below the threshold for the coolant).

Regarding Claim 9, Endou further teaches:
The prediction device according to claim 5, wherein the determination unit adjusts the number of works included in the machining conditions (paragraphs 25, 37: determining operation of the machine, that is number of works included, based on machining conditions).

Regarding Claim 10, Aizawa further teaches:
The prediction device according to claim 3, wherein the learned model is provided in a server connected so as to be accessible from the prediction device via a network (paragraph 70: usage of a cloud server in a network).

Claim 11 is similar to Claim 1 and is rejected under the same rationale as stated above for that claim.

Regarding Claim 12, Aizawa further teaches:
A controller comprising the prediction device according to claim 3 (paragraph 62: machine learning device can be part of the controller. Examiner’s note: Endou also teaches the controller, see Abstract for example).

Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. The Examiner's interpretations in parenthesis are provided with the cited references to assist the applicants to better understand how the examiner interprets the prior art to read on the claims. Such comments are entirely consistent with the intent and spirit of
compact prosecution. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the relevant and pertinent prior art relating to this application where for example Goto, US 2018/0373233 A1, teaches a machine learning device that learns the failure timing of a printed circuit board included in a management target device, with respect to an operating state of the management target device, wherein the machine learning device includes a state observing unit that observes, as state variables indicating a current environmental state, operating state data indicating an operating state of the management target device and device configuration data indicating a device configuration of the management target device, a label data acquiring unit that acquires, as label data, maintenance history data indicating a maintenance history of the management target device, and a learning unit that, by using the state variables and the label data, learns the failure timing of the printed circuit board included in the management target device, the operating state data, and the device configuration data such that the failure timing is associated with the operating state data and the device configuration data. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243. The examiner can normally be reached M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVE MISIR/Primary Examiner, Art Unit 2127